Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 1 of 20
                Case: 16-14814 Date Filed: 10/18/2018 Page: 1 of 1

                                                                                                              AP
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT
                                                                                       Oct 18, 2018
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303                                MIAMI

  David J. Smith                                                                      For rules and forms visit
  Clerk of Court
                          REISSUED WITH CORRECTED JUDGMENT                            www.ca11.uscourts.gov


                                           October 18, 2018

  Steven M. Larimore
  U.S. District Court
  400 N MIAMI AVE
  MIAMI, FL 33128-1810

  Appeal Number: 16-14814-EE ; 16-15022 -EE
  Case Style: People for the Ethical Treatme, et al v. Miami Seaquarium, et al
  District Court Docket No: 1:15-cv-22692-UU

  A copy of this letter, and the judgment form if noted above, but not a copy of the court's
  decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
  was previously forwarded to counsel and pro se parties on the date it was issued.

  The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
  was previously provided on the date of issuance.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Lois Tunstall
  Phone #: (404) 335-6191

  Enclosure(s)
                                                                        MDT-1 Letter Issuing Mandate
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 2 of 20
                Case: 16-14814 Date Filed: 10/18/2018 Page: 1 of 1



                              UNITED STATES COURT OF APPEALS
                                        For the Eleventh Circuit



                                              No. 16-14814



                                        District Court Docket No.
                                            l:15-cv-22692-UU


    PEOPLE FOR THE ETHICAL TREATMENT OF ANIMALS,INC.,
    ANIMAL LEGAL DEFENSE FUND,
    HOWARD GARRETT,
    ORCA NETWORK,

                                                       Plaintiffs - Appellants,


    versus



    MIAMI SEAQUARIUM,
    FESTIVAL FUN PARKS,LLC,

                                                       Defendants - Appellees.




                           Appeal from the United States District Court for the
                                        Southern District of Florida



                                               JUDGMENT


    It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
    entered as the judgment ofthis Court.

                                        Entered: January 12,2018
                            For the Court: DAVID J. SMITH, Clerk of Court
                                             By: Jeff R. Patch




    ISSUED AS MANDATE 10/18/2018
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 3 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 1 of 17


                                                                       [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-14814
                           ________________________

                        D.C. Docket No. 1:15-cv-22692-UU



  PEOPLE FOR THE ETHICAL TREATMENT OF ANIMALS, INC.,
  ANIMAL LEGAL DEFENSE FUND,
  HOWARD GARRETT,
  ORCA NETWORK,

                                                  Plaintiffs - Appellants,


  versus

  MIAMI SEAQUARIUM,
  FESTIVAL FUN PARKS, LLC,

                                                  Defendants - Appellees.


                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (January 12, 2018)
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 4 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 2 of 17


  Before BLACK and HULL, Circuit Judges, and RESTANI, * Judge.

  PER CURIAM:

         This case concerns Lolita, an Orcinus orca living in captivity at Miami

  Seaquarium. People for the Ethical Treatment of Animals, Inc., Animal Legal

  Defense Fund, Orca Network, and Howard Garrett (collectively, PETA) sued

  Miami Seaquarium and Festival Fun Parks, LLC (collectively, Seaquarium),

  alleging Seaquarium is perpetrating an unlawful “take” by “harm[ing]” or

  “harass[ing]” Lolita in violation of section 9(a)(1)(B) of the Endangered Species

  Act of 1973, 16 U.S.C. § 1538(a)(1)(B).

         The district court determined that “a licensed exhibitor ‘take[s]’ a captive

  animal . . . only when its conduct gravely threatens or has the potential to gravely

  threaten the animal’s survival” and granted summary judgment for Seaquarium,

  citing PETA’s failure to identify any conduct satisfying that standard. On appeal,

  PETA contends the district court imposed too high a standard and, alternatively,

  that the district court erred by concluding Seaquarium’s conduct does not, as a

  matter of law, pose a grave threat to Lolita.1




         *
            Honorable Jane A. Restani, Judge for the United States Court of International Trade,
  sitting by designation.
         1
            PETA also asserts the district court “imposed a novel ‘grave threat’ requirement only
  with respect to a ‘take’ of captive animals regulated under the [Animal Welfare Act], creating a
  drastic disparity between [Endangered Species Act] protections afforded to wild and captive
  endangered animals.” Like this opinion, the district court’s order pertains only to captive
                                                  2
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 5 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 3 of 17


         We affirm the district court’s determination that Seaquarium is entitled to

  summary judgment; however, we do not agree that actionable “harm” or

  “harass[ment]” includes only deadly or potentially deadly harm. Rather,

  Seaquarium is entitled to summary judgment because the evidence, construed in

  the light most favorable to PETA, does not support the conclusion that the

  conditions of her captivity pose a threat of serious harm to Lolita.

                                      I. BACKGROUND

         A. Lolita

         A member of the Southern Resident L Pod of the Southern Resident Killer

  Whale (SRKW) Distinct Population Segment, Lolita was captured off the coast of

  Washington state when she was between three and six years old. Seaquarium

  purchased Lolita and she has lived at Seaquarium since September 24, 1970.

  Lolita is about twenty feet long and weighs around 8,000 pounds.

         Lolita lives in an oblong tank that, at its widest and deepest points, is eighty

  feet wide and twenty feet deep. 2 A portion of the tank is occupied by a concrete



  endangered animals because this case concerns only a captive endangered animal. The standard
  applicable to wild endangered animals is not decided in this case.
         2
             In the district court, PETA sought an order enjoining Seaquarium from continuing to
  violate the Endangered Species Act (ESA), requiring Seaquarium to forfeit possession of Lolita,
  and requiring Seaquarium to transfer Lolita to a sea pen. At oral argument, counsel for PETA
  acknowledged the sea pen has not yet been built, but represented that PETA has funding for the
  project. We asked counsel for a submission directing us to the portion of the record discussing
  Lolita’s proposed relocation. PETA’s response acknowledges that the relocation plan is not
  itself in the record and, instead, cites a hyperlink included in an interrogatory response.
                                                 3
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 6 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 4 of 17


  platform on which Lolita’s trainers stand. Stadium seating surrounds the tank.

  Lolita has not lived with another orca since 1980, when Hugo, her former

  companion, passed away. Lolita now lives with Pacific white-sided dolphins

  (PWSDs). Like Lolita, the PWSDs are cetacean mammals.

         B. The Instant Case

         The Endangered Species Act of 1973 (ESA), 87 Stat. 884, 16 U.S.C. § 1531

  et seq. (1988 ed. and Supp. V), protects species of fish and wildlife designated as

  endangered or threatened. Until recently, the ESA did not cover Lolita. The

  National Marine Fisheries Service (NMFS), the agency that administers the ESA

  with respect to marine mammals, recognized SRKWs as an endangered species in

  2005; however, the listing excluded captive SRKWs. Endangered and Threatened

  Wildlife and Plants: Endangered Status for Southern Resident Killer Whales, 70

  Fed. Reg. 69,903-01, 69,911 (Nov. 18, 2005) (codified at 50 C.F.R. § 17.11).

         In January 2013, PETA successfully petitioned the NMFS to recognize

  Lolita as a protected SRKW and to remove the “captive member” exclusion from

  the ESA. Since May 11, 2015, NMFS has recognized Lolita as a SRKW covered

  by the ESA. Listing Endangered or Threatened Species: Amendment to the

  Endangered Species Act Listing of the Southern Resident Killer Whale Distinct




  Although the hyperlinked document describes the relocation plan, it does not demonstrate that
  PETA has funded the sea pen’s construction in whole or in part.
                                                 4
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 7 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 5 of 17


  Population Segment, 80 Fed. Reg. 7380-01 (Feb. 10, 2015) (codified at 50 C.F.R.

  pt. 224). On July 20, 2015, approximately two months after Lolita came within its

  coverage, PETA sued under section 9(a)(1)(B) of the ESA.

         Section 9(a)(1) protects “any endangered species of fish or wildlife listed

  pursuant to section 1533.”3 16 U.S.C. § 1538(a)(1). Section 9(a)(1)(B) makes it

  unlawful to “take any such species within the United States or the territorial sea of

  the United States.” Id. § 1538(a)(1)(B). “The term ‘take’ means to harass, harm,

  pursue, hunt, shoot, wound, kill, trap, capture, or collect, or to attempt to engage in

  any such conduct.” Id. § 1532(19). PETA specifically contends Seaquarium is

  subjecting Lolita to “harm” or “harass[ment].” When PETA filed suit, Lolita was

  approximately fifty-one years old. Wild female SRKWs have a median life

  expectancy of approximately 38 years according to Seaquarium and approximately

  50 years according to PETA. Lolita has exceeded the median life expectancy of

  wild female SRKWs by either measure. In support of its claim that Seaquarium is

  subjecting Lolita to “harm” or “harass[ment],” PETA cites thirteen separate

  injuries to Lolita, alleging each is attributable to the configuration of Lolita’s tank,

  the PWSDs with which Lolita shares her tank, sun exposure, or some combination




         3
           16 U.S.C. § 1533(a)(1)(A)–(E) sets forth several factors used “to determine whether any
  species is an endangered species or a threatened species.”
                                                 5
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 8 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 6 of 17


  thereof. 4

         The case came before the district court on cross-motions for summary

  judgment. PETA moved for partial summary judgment on the threshold issue of

  standing. Seaquarium moved for summary judgment on standing and the merits.

  Although the district court concluded PETA had standing to assert its ESA claims,

  the district court nevertheless entered summary judgment in Seaquarium’s favor. 5

  PETA appealed.

                                 II. STANDARD OF REVIEW

         We review a district court’s grant of summary judgment de novo, applying

  the same legal standards as the district court. Chapman v. AI Transp., 229 F.3d

  1012, 1023 (11th Cir. 2000) (en banc). We will affirm if, construing the evidence

  in the light most favorable to the non-moving party, no genuine issue of material



         4
            The injuries PETA cites are: (1) Physical and psychological injury caused by Lolita’s
  inability to engage in normal swimming and diving behaviors in her tank; (2) Psychological
  injury attributable to the absence of a socially compatible companion; (3) Rakes inflicted when
  the PWSDs scrape Lolita with their teeth while swimming past her; (4) Stress caused by the
  PWSDs’ aggressive behavior; (5) Stress caused by the PWSDs’ inappropriate sexual behavior;
  (6) “Surfer’s eye,” a condition caused by exposure to UV radiation for which Lolita requires
  twice-daily eye drops; (7) Blisters and wrinkles potentially caused by sun exposure; (8)
  Treatment with antibiotics, antifungals, pain medication, hormones, and antacids not used on
  wild orca; (9) General unhealthiness illustrated by: a mild kidney impairment, a high number of
  bacteria, past treatment for respiratory infections, and a potential recurring lung condition; (10)
  Abnormal behavior like listless floating, lying motionless near her tank’s inflow valve, pattern
  swimming, etc.; (11) Significant wear in six teeth; (12) A tooth that has been drilled multiple
  times; and (13) Captivity conditions likely to reduce Lolita’s lifespan.
         5
           Seaquarium filed a cross-appeal to preserve its argument that PETA lacks standing.
  This Court dismissed the cross-appeal, noting Seaquarium could argue the point in its response
  brief. Seaquarium did so. We conclude PETA has standing to bring its ESA claim.
                                                   6
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 9 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 7 of 17


  fact exists and the moving party is entitled to judgment as a matter of law. Jones v.

  Dillard’s, Inc., 331 F.3d 1259, 1262–63 (11th Cir. 2003).

                                    III. ANALYSIS

        Confronted with a question of statutory construction, we begin with the

  words of the statute. See Harris v. Garner, 216 F.3d 970, 972 (11th Cir. 2000) (en

  banc). “If the statute’s meaning is plain and unambiguous, there is no need for

  further inquiry.” United States v. Fisher, 289 F.3d 1329, 1338 (11th Cir. 2002).

  Section 9(a)(1)(B) makes it unlawful to “take [any endangered species of fish or

  wildlife listed pursuant to section 1533] within the United States or the territorial

  sea of the United States.” 16 U.S.C. § 1538(a)(1)(B). “The term ‘take’ means to

  harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect, or to

  attempt to engage in any such conduct.” Id. § 1532(19). PETA contends Lolita is

  being “harm[ed]” and “harass[ed]”; however, neither “harm” nor “harass” is

  defined in the ESA.

        “In the absence of a statutory definition of a term, we look to the common

  usage of words for their meaning.” Consolidated Bank, N.A. v. U.S. Dep’t of

  Treasury, 118 F.3d 1461, 1464 (11th Cir. 1997). Dictionary definitions speak to

  common usage. CBS Inc. v. PrimeTime 24 Joint Venture, 245 F.3d 1217, 1223

  (11th Cir. 2001). “Harm” is defined as “to cause hurt or damage to: injure.”

  Webster’s Third New International Dictionary 1034 (1986). “Harass” means “to


                                             7
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 10 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 8 of 17


   vex, trouble, or annoy continually or chronically.” Id. at 1031. Although both

   definitions clarify what acts constitute “harm” or “harass[ment],” they do not

   resolve the critical issue in this case: What degree of “harm” or “harass[ment]” is

   actionable? Accordingly, neither definition reveals a “plain and unambiguous

   meaning with regard to [this] particular dispute.” Fisher, 289 F.3d at 1337–38

   (quotation omitted).

         But dictionary definitions are not the end of plain meaning analysis. As the

   Supreme Court has often reiterated, construing statutory language is not merely an

   exercise in ascertaining “the outer limits of [a word’s] definitional possibilities.”

   See, e.g., Dolan v. U.S. Postal Serv., 546 U.S. 481, 486, 126 S. Ct. 1252, 1257

   (2006). “We [] have long recognized that our authority to interpret statutory

   language is constrained by the plain meaning of the statutory language in the

   context of the entire statute, as assisted by the canons of statutory construction.”

   Edison v. Douberly, 604 F.3d 1307, 1310 (11th Cir. 2010).

         We turn to the canons of statutory construction for assistance. The

   interpretive maxim noscitur a sociis counsels that “a word is known by the

   company it keeps.” S.D. Warren Co. v. Me. Bd. of Envtl. Prot., 547 U.S. 370, 378

   126 S. Ct. 1843, 1849 (2006) (quoting Gustafson v. Alloyd Co., 513 U.S. 561, 575,

   115 S. Ct. 1061, 1069 (1995)). It is frequently employed where, as here, “a string

   of statutory terms raises the implication that the words grouped in a list should be


                                              8
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 11 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 9 of 17


   given related meaning.” Id. (quotation omitted). The terms “harm” and “harass”

   are listed alongside “pursue, hunt, shoot, wound, kill, trap, capture, [and] collect.”

   16 U.S.C. § 1532(19). Each of the terms accompanying “harm” and “harass”

   refers to conduct that poses a threat of serious harm to an endangered animal.

   “Hunt,” “shoot,” and “kill” each refer to deadly harm. “Trap,” “capture,” and

   “collect,” which have limited relevance to animals already in captivity, all indicate

   a seizure. Seizures pose a threat of serious harm because efforts to gain bodily

   control over an animal come with a risk of considerable harm to the creature

   itself. 6 The two remaining terms, “pursue” and “wound,” also concern seriously

   threatening conduct. The verb “wound” means “to inflict a wound upon.”

   Webster’s Third New International Dictionary at 2638. A “wound” is “an injury to

   the body consisting of a laceration or breaking of the skin or mucous membrane

   [usually] by a hard or sharp instrument forcefully driven or applied.” Id.

   Similarly, “pursue” means “to follow [usually] determinedly in order to overtake,

   capture, kill, or defeat.” Id. at 1848. “Harm” and “harass,” which gather meaning

   from the surrounding terms, should be read as referring to conduct that poses a

   similarly serious threat.



          6
             “Trap” means “to provide or set (a place) with traps.” Webster’s Third New
   International Dictionary at 2431. A “trap” is defined as “a device (as a pitfall, snare, or clamp
   that springs shut suddenly) for taking game or destructive animals.” Id. “Collect” means “to
   bring together into a band . . . .” Id. at 444. “Capture” means “to take, seize, or catch
   [especially] as captive or prize by force, surprise, stratagem, craft or skill . . . .” Id. at 334.
                                                     9
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 12 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 10 of 17


         PETA contends applying noscitur a sociis is inappropriate, citing Babbitt v.

   Sweet Home Chapter of Communities for a Greater Oregon, 515 U.S. 687, 115 S.

   Ct. 2407 (1995). But this case concerns an issue of statutory construction, whereas

   Sweet Home concerned a regulation entitled to deference. See Chevron, U.S.A.,

   Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 844, 104 S. Ct. 2778, 2782

   (1984). The regulation addressed in Sweet Home interpreted “‘harm’ to include

   indirectly injuring endangered animals through habitat modification . . . .” 515

   U.S. at 702, 115 S. Ct. at 2415. The D.C. Circuit Court of Appeals, relying heavily

   on noscitur a sociis, concluded the regulation was unreasonable because the other

   terms listed in the definition of “take” refer to direct applications of force. Id. at

   694, 115 S. Ct. at 2411. The Supreme Court reversed, emphasizing the

   inappropriateness of “giv[ing] ‘harm’ essentially the same function as other words

   in the definition, thereby denying it independent meaning.” Id. at 702, 115 S. Ct.

   at 2415.

         Contrary to PETA’s position, Sweet Home does not counsel against applying

   noscitur a sociis in this case. Using the canon to determine what degree of “harm”

   or “harass[ment]” is actionable does not deprive “harm” and “harass” of

   independent meaning. “Harm” brings injury inflicted by means other than

   pursuing, hunting, shooting, wounding, killing, trapping, capturing, or collecting

   within the ESA’s ambit. The same is true of “harass,” which reaches annoying,


                                              10
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 13 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 11 of 17


   vexatious, and troubling conduct not covered by the other terms listed in the

   definition of “take.” This application of noscitur a sociis is distinct from the D.C.

   Circuit’s use of the canon, which removed a category of action (i.e. indirect action)

   from the ESA’s purview.

         No further inquiry is needed because common usage, as informed by the

   application of noscitur a sociis, reveals that “harm” and “harass” have a “plain and

   unambiguous meaning with regard to [this] particular dispute.” Fisher, 289 F.3d at

   1337–38 (quotation omitted). We will nevertheless discuss the ESA’s purpose, as

   it is consistent with the conclusion that “harm” and “harass” should be read as

   referring to conduct that poses a threat of serious harm. The ESA’s stated purpose

   is threefold: (1) providing “a means whereby the ecosystems upon which

   endangered species and threatened species depend may be conserved,” (2)

   providing “a program for the conservation of such endangered species and

   threatened species,” and (3) taking appropriate steps to achieve the purposes of

   certain treaties and conventions set forth in the ESA. 16 U.S.C. § 1531(b). Those

   stated purposes, which focus on conservation, are broad; however, it is critical to

   keep in mind that conservation is a broad means aimed at preventing a specific

   end: extinction. See, e.g., 16 U.S.C. § 1531(a)(1)–(2) (finding and declaring that

   “various species of fish, wildlife, and plants in the United States have been

   rendered extinct” while “other species . . . have been so depleted in numbers that


                                             11
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 14 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 12 of 17


   they are in danger of or threatened with extinction . . . .”); see also S. Rep. No. 93-

   307, at 2 (1973), reprinted in 1973 U.S.C.C.A.N. 2989, 2990 (noting “some sort of

   protective measures must be taken to prevent the further extinction of many of the

   world’s animal species” and characterizing “hunting and destruction of natural

   habitat” as “[t]he two major causes of extinction”). Accounting only for the

   dictionary definitions of “harm” and “harass” would bring de minimis annoyances

   to endangered animals that bear no reasonable relationship to extinction within the

   ESA’s coverage—a result inconsistent with its purpose.

         PETA contends that reading “harm” and “harass” to include only conduct

   that poses a serious threat to an animal is inconsistent with the Supreme Court’s

   characterization of the ESA’s purpose as “broad.” See Sweet Home, 515 U.S. at

   698, 115 S. Ct. at 2413. But when the Supreme Court remarked on the ESA’s

   broad purpose in Sweet Home, it did so in the context of a facial challenge to a

   regulation that interpreted “harm” as covering indirect action. 515 U.S. at 699, 115

   S. Ct. at 2414. Had the Supreme Court invalidated the regulation, no indirect

   action affecting an endangered animal could have been deemed covered “harm”—

   even habitat destruction that an actor knew would cause a particular endangered

   species to go extinct. Id. “The plain intent of Congress in enacting [the ESA] was

   to halt and reverse the trend toward species extinction, whatever the cost.” Tenn.

   Valley Auth. v. Hill, 437 U.S. 153, 184, 98 S. Ct. 2279, 2297 (1978). Therefore,


                                             12
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 15 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 13 of 17


   the Court declined to exclude all indirect action from coverage, recognizing that

   activities like habitat destruction “cause the precise harms that Congress enacted

   the statute to avoid.” Sweet Home, 515 U.S. at 698, 115 S. Ct. at 2413. Read in

   context, the Supreme Court’s statements about the breadth of the ESA’s purpose

   do not compel the reading PETA urges. Quite the opposite, interpreting “harm”

   and “harass” as covering any conduct that falls within those terms’ dictionary

   definitions would be out of step with the ESA’s purpose.

         Agency interpretations also support the conclusion that only serious “harm”

   or “harass[ment]” is actionable under the ESA. The NMFS, which administers the

   ESA with respect to marine mammals, including Lolita, has defined “harm” as

   follows:

         Harm in the definition of “take” in the Act means an act which
         actually kills or injures fish or wildlife. Such an act may include
         significant habitat modification or degradation which actually kills or
         injures fish or wildlife by significantly impairing essential behavioral
         patterns including, breeding, spawning, rearing, migrating, feeding or
         sheltering.

   General Endangered and Threatened Marine Species, 50 C.F.R. § 222.102 (2016).

   This definition is entitled to deference. See Chevron, 467 U.S. at 844, 104 S. Ct. at

   2782. PETA contends the NMFS’s use of the unadorned term “injures” conflicts

   with the “grave threat” standard the district court imposed. Several aspects of the

   definition, however, indicate a serious threat is required. First, “injure[]” is

   juxtaposed with “actually kill[],” an extremely serious alternative. 50 C.F.R.
                                              13
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 16 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 14 of 17


   § 222.102. Second, the example provided is “significant habitat modification or

   degradation” that “actually kills or injures fish or wildlife by significantly

   impairing essential behavioral patterns including, breeding, spawning, rearing,

   migrating, feeding or sheltering.” Id. (emphasis added). Although any impairment

   of essential behavioral patterns is “harm” in the literal sense, the NMFS cabined its

   example to significant impairment. This decision indicates not just any “harm”

   will do.

         The NMFS has not defined “harass”; however, the Fish and Wildlife

   Service, which administers the ESA with respect to terrestrial species, interprets

   “harass” as follows:

         Harass in the definition of “take” in the Act means an intentional or
         negligent act or omission which creates the likelihood of injury to
         wildlife by annoying it to such an extent as to significantly disrupt
         normal behavioral patterns which include, but are not limited to,
         breeding, feeding, or sheltering.

   Endangered and Threatened Wildlife and Plants, 50 C.F.R. § 17.3 (2016). This

   definition of “harass” only covers acts or omissions that create a likelihood of a

   sufficiently serious threat. Although even de minimis harassment creates some

   likelihood of injury, the definition specifically mentions acts or omissions that

   annoy wildlife “to such an extent as to significantly disrupt normal behavioral

   pattern” like breeding, feeding, and sheltering. Id. Therefore, like “harm,”

   “harass[ment]” is only actionable under the ESA if its impact on an endangered


                                              14
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 17 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 15 of 17


   animal is sufficiently serious.

         The relationship between the ESA and the Animal Welfare Act (AWA), 7

   U.S.C. § 2131 et seq., lends still more support for the conclusion that “harm” or

   “harass[ment]” is only actionable if it poses a threat of serious harm. The AWA

   aims to ensure the humane treatment of captive animals used for exhibition and

   research purposes. To that end, it authorizes the Secretary of Agriculture to license

   exhibitors, see 7 U.S.C. § 2133, and to promulgate standards for the treatment of

   animals under their care, see 7 U.S.C. § 2146. The Secretary delegated this

   authority to the Administrator of Animal and Plant Health Inspection Services

   (APHIS). Pursuant to that delegation APHIS has established, and occasionally

   amended, a set of detailed regulations governing the humane handling, care,

   treatment, and transportation of marine mammals used for exhibition purposes.

   See Animal Welfare; Marine Mammals, 81 Fed. Reg. 5629-01 (Feb. 3, 2016) (to

   be codified at 9 C.F.R. pts. 1, 3). As the district court recognized, the regulations

   promulgated under the AWA address many of the aspects of Lolita’s activity

   PETA puts forward in this case as “harm[ing]” or “harass[ing]” Lolita in violation

   of the ESA, including natural and artificial shelter, 9 C.F.R. § 3.103(b), enclosure

   dimensions, id. at §3.104, and companionship, id. at § 3.109. APHIS has even

   announced its intention to revise its regulations relating to artificial shelter to

   account for concerns about UV exposure, stating: “Because marine mammals are


                                              15
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 18 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 16 of 17


   susceptible to overheating and sunburn and/or eye damage from direct and/or

   reflected sunlight, and UV light reflections can cause or exacerbate damage to

   marine mammal eyes, we are proposing to amend § 3.103(b) by adding that the

   shade must be accessible and must cover sufficient area to afford all the animals

   within the enclosure protection from direct sunlight while not limiting their ability

   to move or not be too close to another animal.” Animal Welfare; Marine

   Mammals, 81 Fed. Reg. at 5635 (footnote omitted).

         PETA’s expansive reading of “harm” and “harass” would effectively nullify

   the AWA in the context of captive endangered animals. If given their dictionary

   definitions, “harm” and “harass” would sweep so broadly as to deprive AWA

   compliance of practical significance. Any continual annoyance, trouble, or

   vexation could, for example, be actionable “harass[ment].” It is not difficult to

   imagine that captivity, however humane, could often be challenged as continually

   annoying, troublesome, or vexatious. PETA urges that we ought not be concerned

   about interpreting the ESA aggressively because Congress intended the ESA to

   provide added protections for endangered animals. But the interpretation PETA

   presses could nullify the AWA’s regime of administrative enforcement. Even after

   APHIS had approved a particular aspect of an endangered animal’s conditions of

   captivity, plaintiffs could expose the exhibitor to ESA liability by framing that

   condition as an impermissible “take,” no matter how de minimis the harm it


                                             16
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 19 of 20
                Case: 16-14814 Date Filed: 01/12/2018 Page: 17 of 17


   caused. For example, if APHIS had approved a captive endangered marine

   mammal’s companions, plaintiffs could invite a federal court to substitute its

   judgment for APHIS’s by bringing an ESA lawsuit characterizing the chosen

   companions as a “continual annoyance.” Our conclusion that “harm” or

   “harass[ment]” is actionable if it poses a threat of serious harm provides captive

   endangered animals with an additional layer of protection from harmful conditions

   of captivity without abrogating the complex regulatory scheme crafted and

   administered by APHIS.

                                  IV. CONCLUSION

         Under the ESA, “harm” or “harass[ment]” is only actionable if it poses a

   threat of serious harm. None of the thirteen injuries PETA cites satisfies that

   standard. The judgment of the district court is

   AFFIRMED.




                                            17
Case 1:15-cv-22692-UU Document 276 Entered on FLSD Docket 10/18/2018 Page 20 of 20
                 Case: 16-14814 Date Filed: 01/12/2018 Page: 1 of 1


                                        UNITED STATES COURT OF APPEALS
                                           FOR THE ELEVENTH CIRCUIT

                                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                          56 Forsyth Street, N.W.
                                                          Atlanta, Georgia 30303


   David J. Smith                                                                                              For rules and forms visit
   Clerk of Court                                                                                              www.ca11.uscourts.gov


                                                       January 12, 2018

   MEMORANDUM TO COUNSEL OR PARTIES

   Appeal Number: 16-14814-BB
   Case Style: People for the Ethical Treatme, et al v. Miami Seaquarium, et al
   District Court Docket No: 1:15-cv-22692-UU

   This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF")
   system, unless exempted for good cause. Enclosed is a copy of the court's decision filed today in this appeal.
   Judgment has this day been entered pursuant to FRAP 36. The court's mandate will issue at a later date in
   accordance with FRAP 41(b).

   The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for
   rehearing en banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings,
   a petition for rehearing or for rehearing en banc is timely only if received in the clerk's office within the time
   specified in the rules. Costs are governed by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a
   motion for attorney's fees and an objection thereto is governed by 11th Cir. R. 39-2 and 39-3.

   Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list
   of all persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-
   1. In addition, a copy of the opinion sought to be reheard must be included in any petition for rehearing or petition
   for rehearing en banc. See 11th Cir. R. 35-5(k) and 40-1 .

   Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time
   spent on the appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a
   petition for writ of certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404)
   335-6167 or cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

   Pursuant to Fed.R.App.P. 39, costs taxed against appellants.

   The Bill of Costs form is available on the internet at www.ca11.uscourts.gov

   For questions concerning the issuance of the decision of this court, please call the number referenced in the signature
   block below. For all other questions, please call Carol R. Lewis, BB at (404) 335-6179.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Jeff R. Patch
   Phone #: 404-335-6161

                                                                                    OPIN-1A Issuance of Opinion With Costs
